Citation Nr: 1513445	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depressive disorder, anxiety, insomnia, and polysubstance dependence.

2.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder posttraumatic osteoarthritis and frozen shoulder syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to March 1974.  

This case comes to the Board of Veterans' Appeals (Board) from October 2009 and April 2011 rating decisions of the RO in New York, New York.  A January 2012 rating decision subsequently assigned a disability rating of 20 percent for left shoulder posttraumatic osteoarthritis and frozen shoulder syndrome.

The Veteran testified before the undersigned Veterans Law Judge during a September 2014 videoconference hearing.  A transcript is of record.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Acquired Psychiatric Disorder.

At his September 2014 videoconference hearing, the Veteran reported that he was diagnosed with PTSD in approximately 2010.  See Transcript of Record pp. 12-13, 16.  A June 2011 letter from VA psychiatrist Dr. Egol states that the Veteran has a diagnosis of PTSD; however, it is unclear whether the diagnosis was based on the Veteran's four reported stressor incidents or whether any efforts have been made to verify his stressors, and the record does not currently include a medical opinion regarding PTSD.

The record does include opinions regarding the Veteran's depression and insomnia, however, they are inadequate.  Dr. Egol opined in the June 2011 letter that the Veteran's depressive disorder, not otherwise specified (NOS), and sleep disturbance were at least as likely as not related to his service-connected left shoulder disability, but did not provide a medical rationale.  The August 2009 VA psychiatric examiner opined that the Veteran's depression and sleep disturbance were less likely than not proximately caused by or significantly aggravated by his left shoulder disability because he related his symptoms to legal problems, job losses, financial distress, and lack of tangible accomplishments associated with polysubstance dependence, and there was no clear evidence that he suffered from depression or insomnia before he began drinking and using cocaine.  However, the Veteran later testified during his September 2014 videoconference hearing that he experienced mental health-related symptoms in service in response to his reported PTSD stressors.

B.  Left Shoulder.

The Veteran's testimony during his September 2014 videoconference hearing indicates that his left shoulder disability may have worsened since his last VA examination.  See Transcript of Record p. 23 (reporting that he was referred for surgery on his left shoulder).  As the Veteran was last provided a VA examination in December 2011, more contemporaneous medical evidence is needed to evaluate the current severity of his symptoms.  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA.  During his September 2014 videoconference hearing, the Veteran reported that he has been treated at the Bronx, St. Alban's, Manhattan, and Northport VA facilities beginning in approximately 2004.  See Transcript of Record pp. 8-9.
      
2. Make efforts to verify the Veteran's reported stressors.  See Transcript of Record pp. 3-8.  If the reported stressors cannot be verified, please provide a memorandum of unavailability and associate it with the claims file.

3. After any outstanding treatment records are received and efforts to verify any stressors are made, schedule the Veteran for a psychiatric examination by the August 2009 VA examiner or, if unavailable, by another appropriate examiner, to determine the nature and etiology of any acquired psychiatric disorder, including any PTSD, depressive disorder, anxiety, insomnia, and polysubstance abuse present at any point since the Veteran's April 2009 claim.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and the VBMS claims file and perform all indicated studies.  

The examiner should review this Remand and the claims file and provide an opinion, based on evidence in the record and the Veteran's lay statements, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder, including depressive disorder, anxiety, insomnia, and polysubstance abuse, present at any point since the Veteran's April 2009 claim was incurred in service or is etiologically related to an in-service injury, event, or disease, including the Veteran's reported stressors;

b) whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder, including depressive disorder, anxiety, insomnia, and polysubstance abuse, present at any point since the Veteran's April 2009 claim is proximately due to, or alternatively, chronically aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disability.  

The examiner MUST provide separate opinions for each diagnosed acquired psychiatric disorder present since the Veteran's April 2009 claim.

If PTSD is diagnosed, the examiner should provide an opinion, based on examination results and the record, regarding:

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any PTSD is etiologically related to any verified or credible stressor that occurred during active service.  Please indicate whether each identified stressor is sufficient to support a PTSD diagnosis and indicate which stressors provide the basis for a PTSD diagnosis.  

The examiner should consider the diagnoses and opinions provided by the August 2009 VA examiner, by Dr. Egol in a June 2011 letter, and by a VA doctor in a June 2013 letter. 

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. After any additional treatment records have been received, schedule the Veteran for a VA examination regarding the current severity of his service-connected left shoulder disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.  

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  See Transcript of Record pp. 3-8; May 2012 Substantive Appeal; August 2010 Notice of Disagreement; February 2010 VA Spine Examination.

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

5. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




